DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10-12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (US PG Pub. 20120019783).
Regarding claim 1, Imai discloses a polarization control member comprising: 
a first dichroic mirror (Fig. 2 and para. 0044; Color synthesizer 3 may comprise, for example, a synthetic optical system such as a dichroic mirror, a dichroic prism, or a fiber coupler. In the present invention, it is assumed that color synthesizer 3 comprises a dichroic mirror) having a first incident face (shown below in the examiners illustration of fig. 2); 
a second dichroic mirror (shown below in the examiners illustration of fig. 2) joined to the first dichroic mirror, the second dichroic mirror having a second incident face (shown below in the examiners illustration of fig. 2); and 

    PNG
    media_image1.png
    504
    668
    media_image1.png
    Greyscale

a waveplate (polarized state modulator 2b of fig. 2) joined to the first incident face of the first dichroic mirror (the polarized state modulator is optically joined to the face of the first dichroic mirror shown above).

Regarding claim 10, Imai discloses a light emitting device comprising:
a first semiconductor laser element (light source 1b emits a red laser beam (wavelength: 640 nm)); 
a second semiconductor laser element (light source 1a emits a blue laser beam (wavelength: 440 nm));
a polarization control member comprising: 
a first dichroic mirror (Fig. 2 and para. 0044; Color synthesizer 3 may comprise, for example, a synthetic optical system such as a dichroic mirror, a dichroic prism, or a fiber coupler. In the present invention, it is assumed that color synthesizer 3 comprises a dichroic mirror) having a first incident face (shown below in the examiners illustration of fig. 2) configured such that an exit light from the first semiconductor laser element is incident (shown above in the examiners illustration of fig. 2), and the first dichroic mirror being joined to a waveplate on the first incident face (the polarized state modulator 2b is optically joined to the first dichroic mirror; illustrated in fig. 2 above), and 
a second dichroic mirror (shown below in the examiners illustration of fig. 2) joined to the first dichroic mirror, the second dichroic mirror having a second incident face (shown below in the examiners illustration of fig. 2) configured such that an exit light from the second semiconductor laser element is incident (shown below in the examiners illustration of fig. 2), wherein 
the exit light from the first semiconductor laser element is incident on an incident face of the waveplate before being incident on the first incident face of the first dichroic mirror (shown below in the examiners illustration of fig. 2).

Regarding claim 11, Imai discloses wherein a polarization direction of the exit light from the first semiconductor laser element is different from a polarization direction of the exit light from the second semiconductor laser element (the polarized state modulator 2b is capable of changing the polarization state of the laser beam from laser light source 1b making it different from laser light from laser 1a; further, para. 0043; Polarized state modulators 2a through 2c are an example of changing means. Each of polarized state modulators 2a through 2c is associated with one of light sources 1a through 1c in one-to-one correspondence, and changes the polarized state of a laser beam which is emitted from the associated light source to scanning unit 4. It is assumed that polarized state modulator 2a is associated with light source 1a, polarized state modulator 2b with light source 1b, and polarized state modulator 2c with light source 1c), and the polarization control member changes the polarization direction of the exit light from the first semiconductor laser element to be the same as the polarization direction of the exit light of the second semiconductor element (para. 0043).

Regarding claim 12, Imai discloses wherein the first dichroic mirror (shown below in the examiners illustration of fig. 2) has a first reflecting face configured to reflect the exit light having a first wavelength (light from laser light source 1b of fig. 2) from the first semiconductor laser element, and the second dichroic mirror (shown below in the examiners illustration of fig. 2) has a second reflecting face configured to reflect the exit light having a second wavelength from the second semiconductor laser element (light from laser light source 1a of fig. 2), wherein the second reflecting face transmits a light having the first wavelength (laser light from light source 1b is transmitted through the second dichroic mirror that reflects laser light from light source 1a).

Regarding claim 14, Imai discloses wherein the first semiconductor laser element (1b) and the second semiconductor laser element (1a) are arranged along a direction that the first dichroic mirror and the second dichroic mirror are arranged (the laser light sources 1b and 1a are arranged in alignment with the first and second dichroic mirrors; shown above in the examiners illustration of fig. 2). 

Regarding claim 16, Imai discloses wherein the first semiconductor laser element, the second semiconductor laser element, and the third semiconductor laser element emit red, blue, and green light (para. 0040; light source 1a emits a blue laser beam (wavelength: 440 nm), light source 1b emits a red laser beam (wavelength: 640 nm), and light source 1c emits a green laser beam (wavelength: 532 nm)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US PG Pub. 20120019783) as applied to claim 1 above, and further in view of Holland et al. (US PG Pub. 20180210215).
Regarding claim 2, Imai discloses a polarization control member (2c of fig. 2).
Imai fails to teach further comprising a third dichroic mirror joined to the second dichroic mirror, the third dichroic mirror having a third incident face.
Holland discloses a beam combining system for a projector further comprising a third dichroic mirror (first, second and third heterogeneous beam splitters 141, 142, and 143 of fig. 1) joined to the second dichroic mirror (para. 0031; Beam splitters 141, 142, and 143 may be dichroic reflective elements and each dichroic reflective element may be oriented parallel to the other dichroic reflective elements and on an at least 45° angle (+/−5%) relative to an optical path of the aggregate beam. Beam splitters 141, 142, and 143 may be exposed to air or may be embedded in or integrated into a solid volume of optically transparent material), the third dichroic mirror having a third incident face (beam splitter 143 when embedded in an optically transparent material will have a third incident surface).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the polarization control member of Imai with the beam combining system of Holland in order to decrease the power of the laser light post-generation provides a larger range of aggregate beam colors (Holland; abstract).

Regarding claims 3 and 4, Imai discloses further comprising an additional waveplate (polarized state modulator 2a of fig. 2) joined to one of the second incident face of the second dichroic mirror (shown above in the examiners illustration of fig. 2; the polarized state modulator 2a is optically joined to the incident face of the second dichroic mirror) and the third incident face of the third dichroic mirror.

Regarding claim 5, Imai discloses a polarization control member (2c of fig. 2) further comprising first and second dichroic mirrors (shown above in the examiners illustration of fig. 2).
Imai fails to teach wherein the first dichroic mirror, the second dichroic mirror and the third dichroic mirror are arranged side by side.
Holland discloses a beam combining system wherein the first dichroic mirror, the second dichroic mirror and the third dichroic mirror (first, second and third heterogeneous beam splitters 141, 142, and 143 of fig. 1) are arranged side by side (illustrated in fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the polarization control member of Imai with the beam combining system of Holland in order to decrease the power of the laser light post-generation provides a larger range of aggregate beam colors (Holland; abstract).

Regarding claim 13, Imai discloses a three polarized state modulator (2a, 2b and 2c of fig. 2) that correspond to laser light sources (1a, 1b and 1c of fig. 2).
Imai fails to teach a third dichroic mirror having a third incident face configured such that an exit light having a third wavelength from the third semiconductor laser element is incident, and a third reflecting face configured to reflect the exit light from the third semiconductor laser element.
Holland discloses a beam combining system (apparatus of fig. 1) further comprising: a third incident face (Beam splitters 141 is embedded in a solid volume of optically transparent material (para. 0031) being embedded within an optically transparent material gives the beam splitter an “incident face”) configured such that an exit light having a third wavelength from the third semiconductor laser (red laser diode 110 of fig. 1) element is incident, and a third reflecting face (beam splitter 141 of fig. 1) configured to reflect the exit light from the third semiconductor laser element (red light from laser diode 110). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the polarization control member of Imai adding an additional dichroic prism of Holland in order to decrease the power of the laser light post-generation provides a larger range of aggregate beam colors (Holland; abstract).

Claim(s) 6-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US PG Pub. 20120019783) as applied to claim 1 above, and further in view of Khechana et al. (US PG Pub. 20110304828).
Regarding claim 6, Imai discloses a first and second dichroic mirror (shown in the examiners illustration of fig. 2 above).
Imai fails to explicitly teach wherein the first dichroic mirror contacts with the second dichroic mirror at least in part and directly joined to each other.
Khechana discloses a micro projection device (para. 0060; micro projection system within a cellular phone) wherein the first dichroic mirror (dichroic prism 800a of fig. 9A) contacts with the second dichroic mirror (dichroic prism 800b of fig. 9A) at least in part and directly joined to each other (illustrated in fig. 9A).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Imai with dichroic prisms that are joined as disclosed by Khechana in order to increase the light efficiency of the illumination system.

Regarding claim 7, Imai discloses a first and second dichroic mirror (shown in the examiners illustration of fig. 2 above).
Imai fails to teach wherein the second dichroic mirror contacts with the third dichroic mirror at least in part and directly joined to each other.
Khechana discloses a micro projection device wherein the second dichroic mirror (800b of fig. 9A) contacts with the third dichroic mirror (800c of fig. 9A) at least in part and directly joined to each other.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Imai with dichroic prisms that are joined as disclosed by Khechana in order to increase the light efficiency of the illumination system.

Regarding claim 8, Imai discloses a first and second dichroic mirror (shown in the examiners illustration of fig. 2 above).
Imai fails to teach wherein the first dichroic mirror has a first contacting face interconnecting with the first incident face, and the second dichroic mirror has a second contacting face interconnecting with the second incident face, and the first contacting face contacts the second contacting face.
Khechana discloses a micro projection device wherein the first dichroic mirror (800a) has a first contacting face (shown below in the examiners illustration of fig. 9A) interconnecting with the first incident face (shown below in the examiners illustration of fig. 9A), and the second dichroic mirror (shown below in the examiners illustration of fig. 9A) has a second contacting face (shown below in the examiners illustration of fig. 9A) interconnecting with the second incident face (shown below in the examiners illustration of fig. 9A), and the first contacting face contacts the second contacting face (shown below in the examiners illustration of fig. 9A).

    PNG
    media_image2.png
    641
    792
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Imai with dichroic prisms that are joined as disclosed by Khechana in order to increase the light efficiency of the illumination system.

Regarding claim 9, Imai discloses a first and second dichroic mirror (shown in the examiners illustration of fig. 2 above). 
Imai fails to teach wherein the first dichroic mirror has a first reflecting face interconnecting with the first incident face, and the second dichroic mirror has a second reflecting face interconnecting with the second incident face, the first reflecting face reflects light having a first wavelength condition, and the second reflecting face reflects light having a second wavelength condition, and the first reflecting face is parallel to the second reflecting face.
Khechana discloses a micro projection device wherein the first dichroic mirror (800a) has a first reflecting face interconnecting with the first incident face (shown below in the examiners illustration of fig. 9A), and the second dichroic mirror (800b) has a second reflecting face interconnecting with the second incident face (shown below in the examiners illustration of fig. 9A), the first reflecting face reflects light having a first wavelength condition (“red”; para. 0100; The proposed architecture for color projection is using three light sources, typically red, green and blue to achieve the visible spectrum range), and the second reflecting face reflects light having a second wavelength condition (“green”; para. 0100; The proposed architecture for color projection is using three light sources, typically red, green and blue to achieve the visible spectrum range), and the first reflecting face is parallel to the second reflecting face (shown in the examiners illustration of fig. 9A below).

    PNG
    media_image3.png
    634
    811
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Imai with dichroic prisms that are joined as disclosed by Khechana in order to increase the light efficiency of the illumination system.

Regarding claim 15, Imai discloses a three polarized state modulator (2a, 2b and 2c of fig. 2) that correspond to laser light sources (1a, 1b and 1c of fig. 2).
Imai fails to teach further comprising a lens member including a first lens component and a second lens component configured to collimate the exit light from the first semiconductor laser element and the exit light from the second semiconductor laser element, wherein the lens member is configured such that the exit light from the first semiconductor laser element and the exit light from the second semiconductor laser element pass through, and the polarization control member changes a polarization direction of an exit light from the lens member.
Khechana discloses a beam combining system (apparatus of fig. 1) further comprising a lens member (lenses 802a and 803a of fig. 9A) including a first lens component (collimating lens 802a of fig. 9A) and a second lens component (collimating lens 803a of fig. 9A) configured to collimate the exit light from the first semiconductor laser element and the exit light from the second semiconductor laser element (para. 0099; the light sources are collimated individually with the use of three lenses 801A, 802A, 803A, the resulting combined beam will also be collimated), wherein the lens member (803a and 802a) is configured such that the exit light from the first semiconductor laser element and the exit light from the second semiconductor laser element pass through (illustrated in fig. 9A).
t would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Imai with the collimator lenses of Khechana in order to increase the efficiency of the illumination system because lasers light sources are known to be divergent.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US PG Pub. 20120019783) and Khechana et al. (US PG Pub. 20110304828) as applied to claim 15 above, and further in view of Miura (JP 2019-207788A).
Regarding claim 17, Imai as modified by Khechana discloses a beam combination system comprising laser light sources (1a-1c of fig. 2) a polarized state modulator (Imai; 2a, 2b and 2c of fig. 2).
Imai as modified by Khechana fails to teach further comprising a transmissive lid member configured such that the exit light from the first semiconductor laser element and the exit light from the second semiconductor laser element pass through, wherein the lens member is joined to the lid member.
Miura discloses further comprising a transmissive lid member (lid 260 of fig. 5) configured such that the exit light from the first semiconductor laser element (red light L1 of fig. 6) and the exit light from the second semiconductor laser element (blue light L2 of fig. 6) pass through, wherein the lens member is joined to the lid member (illustrated in fig. 5).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the laser light sources of Imai and Khechana placing the lasers within a device comprising a lid as shown by Miura in order to hermetically seal the lasers preventing the collection of organic matter or the like on the light emitting end face of the light sources (Miura; pg. 7, 6th para).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        15 September 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882